UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-2248


ALEMTSHEAY EYOUSSU DIMKA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 26, 2009             Decided:   September 2, 2009


Before MICHAEL, GREGORY, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Alan M. Parra, LAW OFFICES OF ALAN M. PARRA, Silver Spring,
Maryland, for Petitioner.       Tony West, Assistant Attorney
General, Daniel E. Goldman, Senior Litigation Counsel, Paul T.
Cygnarowicz, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Alemtsheay      Eyoussu       Dimka,       a    native       and    citizen       of

Ethiopia,       petitions      for    review       of    an    order      of   the      Board    of

Immigration       Appeals      (“Board”)       dismissing           her    appeal       from    the

immigration       judge’s       denial        of        her    requests           for     asylum,

withholding of removal, protection under the Convention Against

Torture, and voluntary departure.

               Dimka    first     challenges            the    determination            that    she

failed    to    establish       her    eligibility            for   asylum.          To    obtain

reversal of a determination denying eligibility for relief, an

alien    “must     show    that       the   evidence          [s]he       presented       was    so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”                   INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).            We have reviewed the evidence of record and

conclude that Dimka fails to show that the evidence compels a

contrary result.          Accordingly, we find that substantial evidence

supports the denial of asylum relief.

               Additionally, we uphold the denial of Dimka’s request

for withholding of removal.                  “Because the burden of proof for

withholding of removal is higher than for asylum—even though the

facts    that    must     be   proved       are    the    same—an         applicant       who    is

ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).”                            Camara v. Ashcroft,

378 F.3d 361, 367 (4th Cir. 2004).                      Because Dimka failed to show

                                              2
that she is eligible for asylum, she cannot meet the higher

standard for withholding of removal.

               Finally, Dimka challenges the denial of her request

for    voluntary      departure.          Pursuant    to     8    U.S.C.     §    1229c(f)

(2006), “[n]o court shall have jurisdiction over an appeal from

denial of a request for an order of voluntary departure . . . .”

See Ngarurih v. Ashcroft, 371 F.3d 182, 193 (4th Cir. 2004).                            We

retain       jurisdiction,       however,    over     constitutional         claims     or

questions        of     law     pertaining       to   the        voluntary       departure

determination.          See 8 U.S.C. § 1252(a)(2)(D) (2006).

               Here, Dimka argues that the immigration judge and the

Board       committed    legal    error     by    holding     that    an     alien    must

possess a valid passport in order to be eligible for voluntary

departure.        Although this claim is arguably a question of law

over which we retain jurisdiction, it is squarely foreclosed by

8 C.F.R. § 1240.26(c)(2) (2009), which provides that the alien

must        present     “a     passport     or    other      travel     documentation

sufficient to assure lawful entry into the country to which the

alien is departing.”

               Accordingly, we deny the petition for review. *                          We

dispense       with     oral     argument    because        the     facts    and     legal


        *
        Dimka’s brief merely recites the requirements                                  for
establishing a claim under the Convention Against Torture.                             She
fails to raise any specific claims in this regard and                                  has
(Continued)
                                             3
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                  PETITION DENIED




therefore waived appellate review. See Fed. R. App. P.
28(a)(9)(A) (“[T]he argument . . . must contain . . .
appellant’s contentions and the reasons for them, with citations
to the authorities and parts of the record on which the
appellant relies.”); Edwards v. City of Goldsboro, 178 F.3d 231,
241 n.6 (4th Cir. 1999) (“Failure to comply with the specific
dictates of [Rule 28] with respect to a particular claim
triggers abandonment of that claim on appeal.”); see also
Ngarurih, 371 F.3d at 189 n.7.



                                4